DETAILED ACTION
This Non-Final action is responsive to the application filed 3/31/2020 and IDS filed 7/12/2020.

In the application Claims 1-10, 12-14 and 16-19 are pending. Claims 1, 9 and 10 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgement is made to applicant’s claim for priority to parent application 14/962532 filed 12/8/2015 now abandoned.



Drawings
The Drawings filed on 3/31/2020 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2020 has been entered, and considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  The claim depends on claim 11, however claim 11 does not exist and is an improper dependent claim.  Appropriate correction is required.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
9.	Claims 1, 9 and 10 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 7 and 8 respectively of 13/685182, now U.S. 9,235,557 herein ‘557. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications describe associating links to multimedia content based on signature matching.
Claim 1 (see claim 1 ‘557); 
Claim 9 (see claim 7 ‘557); 
Claim 10 (see claim 8 ‘557); 
The instant applicant is different in that it claims generating a signature for an image instead of multimedia content to which matching of signatures and link generation is performed. However the ‘577 application already generates signatures and finds links for a previously determined media signature. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have generated links for images considering multimedia content supports images, text, animation, video etc. and are common types of content within a web pages.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 and consequently the dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “…computational cores having properties that are at least partly statistically independent of the other computational cores…”, however it is unclear what “partly statistically independent” actually means within the claim scope. Appropriate corrections are required.

Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Raichelgauz et al. (U.S. 9,235,557) discloses “System And Method Thereof For Dynamically Associating A Link To An Information Resource With A Multimedia Content Displayed In A Web-Page”
Bronstein et al. (U.S. Pub 2010/0104184) discloses “Methods And Systems For Representation And Matching Of Video Content”
Raichelgauz et al. (U.S. Pub 2010/0262609) discloses “System And Method For Linking Multimedia Data Elements To Web Pages”
Raichelgauz et al. (U.S. 9,286,623) discloses “Method For Determining AN Area Within A Multimedia Content Element Over Which AN Advertisement Can Be Displayed”
Raichelgauz et al. (U.S. Pub 2020/0175550) discloses “Method For Identifying Advertisements For Placement In Multimedia Content Elements”
Chen et al., Memory-Efficient Image Databases for Mobile Visual Search, Published 2014 via IEEE, pgs. 14-23

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/28/2022